--------------------------------------------------------------------------------


10(d)


ALLONGE
(Firmly affix to original Note)


THIS ALLONGE (“Agreement@) is made as of February 23, 2007, by and between
DURAVEST, INC., a Illinois corporation (“Borrower”) and ABSOLUTE RETURN EUROPE
FUND LIMITED (“Holder”).


RECITALS


The Borrower executed and delivered to the order of the Holder its Amended and
Restated Convertible Promissory Note, dated as of November, 28, 2005 (ANote@),
in the original principal amount of $1,000,000.00 to evidence certain
indebtedness extended by the Holder to the Borrow (ALoan@)


The Borrower has requested that the Holder modify the terms of the Note in
certain respects. The Holder has agreed to the Borrower=s request, but only upon
the terms and conditions provided in this Agreement.


NOW THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Amendments to Note. The provisions of the Note are hereby amended and
modified as follows:



 
a.
The definition of "Maturity Date" is amended and Modified by striking the
following sentence from page 1 of the Note:



The Principal of the Note shall be due and payable, together with any then
unpaid interest on November 28, 2006 (the "Maturity Date").



 
b.
The following sentence shall be inserted in its place:



The Principal of the Note shall be due and payable, together with any then
unpaid interest on the 31st day of January 2008 (the "Maturity Date").



 
c.
The following sentences shall be inserted at the end of the last sentence in
subparagraph (a) of the Note:



To the extent the Company's Amended and Restated Articles of Incorporation
("Charter") do not have a sufficient number of shares of Common Stock authorized
to satisfy a conversion notice, the Company will issue and deliver to Holder the
maximum number of shares of Common Stock that it is authorized to deliver under
its Charter. The Company will use its best efforts to amend the Charter to
authorize a sufficient number of shares of Common Stock to satisfy the full
conversion and shall promptly issue and deliver such shares to Holder upon the
effective date of such amendment


--------------------------------------------------------------------------------



2.    Warranties and Representations. As an inducement to the Holder to enter
into this Agreement, the Borrower makes the following representations and
warranties to the Holder and acknowledges the Holder=s justifiable reliance
thereon:


a.    All warranties and representations previously made to the Holder by the
Borrower remain true, accurate and complete.


b.    This Agreement and the Note, as modified and amended in accordance
herewith, are the valid and binding obligations of the Borrower and are fully
enforceable in accordance with their terms.


3.    No Novation; No Refinance; No Adverse Affect On Liens. The parties hereto
do not intend that a novation of the Loan or the Note shall be created or
effected by or as a result of the amending of the Note as described herein. The
parties hereto do not intend that the execution of this Agreement or the
amendments to the Note as described herein shall: (a) constitute a refinance of
the Loan; or (b) affect the validity or priority of any of the liens or security
interests imposed by or granted in the Note.


4.    Incorporation. The terms and conditions of the Note are incorporated by
reference herein and made a part hereof, as if fully set forth herein. In the
event of any inconsistency between this Agreement and the Note, such
inconsistency shall be construed, interpreted and resolved so as to benefit the
Holder, independent of whether this Agreement or the Note controls, and the
Holder=s election of which interpretation or construction is for the Holder=s
benefit shall absolutely govern.


5.    No Other Modification: Final Agreement. Except as set forth in this
Agreement, the Note remains unmodified and in full force and effect Nothing
contained herein shall be deemed to affect the priority or enforceability of the
Note


6.    Fees And Expenses. The Borrower shall pay on the date of this Agreement
reasonable costs in connection with this Agreement, including but not limited to
reasonable attorneys= fees.


7.    Binding Effect. This Agreement shall inure to the benefit of the parties
hereto, and shall be binding upon their successors, personal representatives and
assigns.


8.    Choice of Law. The laws of the State of Illinois (excluding, however,
conflict of law principles) shall govern and be applied to determine all issues
relating to this Agreement and the rights and obligations of the parties hereto,
including the validity, construction, interpretation, and enforceability of this
Agreement and its various provisions and the consequences and legal effect of
all transactions and events which resulted in the execution of this Agreement or
which occurred or were to occur as a direct or indirect result of this Agreement
having been executed.


--------------------------------------------------------------------------------



9.    Consent To Jurisdiction: Agreement As To Venue. The Borrower irrevocably
consents to the non-exclusive jurisdiction of the state or federal courts of the
State of Illinois or the State of New York.


10.     Tense, Gender, Defined Terms, Captions. As used herein, the plural shall
refer to and include the singular, and the singular, the plural and the use of
any gender shall include and refer to any other gender. All defined terms are
completely capitalized throughout this Agreement. All captions are for the
purpose of convenience only.


11.     Time. Time is of the essence with respect to this Agreement and all
terms and conditions described herein.


12.     No Defenses Or Offsets: Release Of Any Claims. In consideration for the
agreement of the Holder to extend the maturity of the Loan as provided for
herein, the Borrower hereby acknowledges and agrees that it hereby forever
waives and releases any and all defenses or offsets, known or unknown to the
Borrower, which might restrict the immediate right of the Holder, upon the
occurrence of an event of default under the Note, to do the following: (a)
require the payment in full of the Loan; and (b) initiate enforcement and
collection proceedings against the Borrower or against any collateral securing
the obligations of the Borrower to the Holder. The Borrower hereby releases,
waives, discharges and agrees to hold the Holder and its officers, directors,
agents and employees harmless from any and all claims, known or unknown, which
the Borrower might have against the Holder or its officers, directors, agents or
employees which in any way relate, pertain, or arise, directly or indirectly,
from the Loan, the Note, this Agreement, or which otherwise relate or pertain to
the collateral securing the obligations of the Borrower due to the Holder or the
transactions described in this Agreement or the conduct of the parties with
respect thereto.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written. This Agreement may be executed in
counterparts.




WITNESS/ATTEST:
 
BORROWER:
              /s/ Hendrik Hammje
(SEAL)
   
Name:
Hendrik Hammje      
Title:
CEO  

 
HOLDER:



 
/s/ Florian Homm
(SEAL)
 
Name:
Florian Homm    
Title:
Principal  

 



--------------------------------------------------------------------------------